BURGESS, P. J.
The prosecuting attorney of Buchanan county filed an information in the criminal court of that county charging the defendant, James Troutman, Robert Kearney and David Masner, jointly with robbery in the first degree. Thereafter upon the motion of defendant a severance was granted him, and upon trial had he was found guilty as charged and his punishment fixed at five years imprisonment in the penitentiary. He appeals.
No bill of exceptions was filed in this ease, so that there is nothing before us for review except the record proper.
*256The information is well enough, and the record free from error. The judgment is therefore affirmed.
All concur.